Citation Nr: 0325084	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  95-08 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for degenerative joint 
disease, status post bilateral total hip replacement, which 
is claimed as secondary to ionizing radiation exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Coppola






INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1957 and from June 1965 to June 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the New York, New York Department of Veterans 
Affairs (VA) Regional Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

The veteran filed a Substantive Appeal, VA Form 9, in March 
1995, in which he requested that he be provided a personal 
hearing before a Veterans Law Judge at the RO.  The RO 
acknowledged his request in a March 1996 notification letter.  

The claims folder includes a May 1997 notification letter to 
the veteran indicating that his hearing was scheduled for 
June 16, 1997.  This letter also contains an unsigned, hand-
written notation that the veteran failed to report for the 
hearing.  

In a June 2003 statement the veteran, through his 
representative, requested a videoconference hearing before a 
Veterans Law Judge.  A hearing has not been scheduled and the 
veteran has not withdrawn his request for a hearing.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
2002).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Thus, the case is REMANDED to the VBA AMC for the following 
action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The local representative of the 
Disabled American Veterans should be 
given an opportunity to review the claims 
folder, and a reasonable time in which to 
submit a presentation on the veteran's 
behalf.

3.  After a reasonable period of time has 
been afforded the representative to 
review the claims folder and submit a 
presentation, the VBA AMC should schedule 
the veteran for a videoconference hearing 
before a Veterans Law Judge.  The VBA AMC 
should place in the record a copy of the 
notice to the veteran and his 
representative of the scheduling of the 
hearing.  

4.  The veteran should be asked to submit 
any other information, evidence, or 
arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


